Action .to recover the value of claimed extra work and materials furnished in connection with a written contract for clearing and regrading an eighteen-acre tract surrounding the defendant’s land, which was the site of a new school building. The issues were tried before an official referee, upon whose decision, containing findings of fact separately stated and conclusions of law, judgment was entered in favor of the plaintiff for the sum of $2,500, with appropriate interest and costs. From *921that judgment defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.